 

EXHIBIT-10.1

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.

CONFIDENTIAL

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Subscribers Resident in British Columbia or Overseas)

TO:

Service Air Group Inc. (the “Company”)

5455 Airport Road South

Richmond, British Columbia

V7B 1B5

Purchase of Shares

1.

Subscription

1.1            On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, the undersigned (the “Subscriber”)
hereby irrevocably subscribes for and agrees to purchase 98,000 shares of common
stock (the “Shares”) at a price per Share of US$1.00 (such subscription and
agreement to purchase being the “Subscription”), for an aggregate purchase price
of US$98,000 (the “Subscription Proceeds”).

1.2            On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, the Company hereby irrevocably agrees
to sell the Shares to the Subscriber.

1.3            Subject to the terms hereof, the Subscription will be effective
upon its acceptance by the Company. The Subscriber acknowledges that the
offering of Shares contemplated hereby is part of a private placement of Shares
having an aggregate subscription level of US$625,000 (the “Offering”). The
Offering is not subject to any minimum aggregate subscription level.

2.

Payment

2.1            The Subscription Proceeds must accompany this Subscription and
shall be paid by certified cheque or bank draft drawn on a Canadian chartered
bank, or a bank in the United States reasonably acceptable to the Company, and
made payable and delivered to the Company. Alternatively, the Subscription
Proceeds may be wired to the Company or its lawyers pursuant to wiring
instructions that will be provided to the Subscriber upon request. If the funds
are wired to the Company’s lawyers, those lawyers are authorized to immediately
deliver the funds to the Company.

2.2            The Subscriber acknowledges and agrees that this Subscription
Agreement, the Subscription Proceeds and any other documents delivered in
connection herewith will be held on behalf of the Company. In the event that
this Subscription Agreement is not accepted by the Company for whatever reason,
which the Company expressly reserves the right to do, within 30 days of the
delivery of an executed Subscription Agreement by the Subscriber, this
Subscription Agreement, the Subscription Proceeds (without interest thereon) and
any other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Subscription
Agreement.

 


--------------------------------------------------------------------------------



- 3 -

 

2.3            Where the Subscription Proceeds are paid to the Company, the
Company is entitled to treat such Subscription Proceeds as an interest free loan
to the Company until such time as the Subscription is accepted and the
certificates representing the Shares have been issued to the Subscriber.

3.

Documents Required from Subscriber

 

3.1

The Subscriber must complete, sign and return to the Company:

 

(a)

an executed copy of this Subscription Agreement; and

 

(b)

if the Subscriber is an “Accredited Investor”, as that term is defined in
Multilateral Instrument 45-103, an Accredited Investor Questionnaire in the form
attached as Exhibit A (the “Questionnaire”).

3.2            The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities applicable
law.

4.

Closing

4.1            Closing of the offering of the Securities (the “Closing”) shall
occur on or before May 31, 2006, or on such other date as may be determined by
the Company (the “Closing Date”).

4.2            The Company may, at its discretion, elect to close the Offering
in one or more closings, in which event the Company may agree with one or more
subscribers (including the Subscriber hereunder) to complete delivery of the
Shares to such subscriber(s) against payment therefor at any time on or prior to
the Closing Date.

5.

Acknowledgements of Subscriber

 

5.1

The Subscriber acknowledges and agrees that:

(a)

none of the Shares have been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to U.S. Persons, as that term is defined in Regulation S under the
1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;

(b)

the Subscriber acknowledges that the Company has not undertaken, and will have
no obligation, to register any of the Shares under the 1933 Act;

(c)

by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber is an “Accredited Investor”, as the term is defined in
Multilateral Instrument 45-103 adopted by the British Columbia Securities
Commission;

(d)

the decision to execute this Agreement and acquire the Shares hereunder has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Company, and such decision is based entirely upon a
review of information (the receipt of which is hereby acknowledged) which has
been filed by the Company in compliance, or intended compliance, with applicable
securities legislation (collectively, the “Public Record”);

(e)

if the Company has presented a business plan to the Subscriber, the Subscriber
acknowledges that the business plan may not be achieved or be achievable;

(f)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;

(g)

there is no government or other insurance covering the Shares;

 

 


--------------------------------------------------------------------------------



- 4 -

 

 

(h)

there are risks associated with an investment in the Shares, as more fully
described in certain information forming part of the Public Record;

(i)

the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Shares through a person registered to sell securities under the
Securities Act (British Columbia) (the “B.C. Act”) and, as a consequence of
acquiring the Shares pursuant to this exemption, certain protections, rights and
remedies provided by the B.C. Act, including statutory rights of rescission or
damages, will not be available to the Subscriber;

(j)

the Subscriber has not acquired the Shares as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Shares which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Shares; provided, however, that the Subscriber may
sell or otherwise dispose of any of the Shares pursuant to registration thereof
under the 1933 Act and any applicable state securities laws or under an
exemption from such registration requirements;

(k)

the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Company in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Company;

(l)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

(m)

the Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Questionnaire or in any
document furnished by the Subscriber to the Company in connection herewith being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Company in
connection therewith;

(n)

none of the Shares are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system;

(o)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell the Shares under
the B.C. Act and Multilateral Instrument 45-102 adopted by the British Columbia
Securities Commission;

(p)

the Company will refuse to register any transfer of the Shares not made in
accordance with the provisions of Regulation S, or pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act;

(q)

the statutory and regulatory basis for the exemption claimed for the offer
Shares, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act;

(r)

the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares

 


--------------------------------------------------------------------------------



- 5 -

 

and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:

(i)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

(ii)

applicable resale restrictions; and

(s)

this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company.

6.

Representations, Warranties and Covenants of the Subscriber

(a)

The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:

(b)

the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;

(c)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which the Subscriber is or may be bound;

(d)

the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

(e)

if the Subscriber is resident in British Columbia and is not an Accredited
Investor, the Subscriber is (check one or more of the following boxes):

 

 

(A)

a director, officer, employee or control person of the Company

[ ]

 

 

(B)

a spouse, parent, grandparent, brother, sister or child of a director, senior
officer or control person of the Company

[ ]

 

 

(C)

a close personal friend of a director, senior officer or control person of the
Company

[ X ]

 

 

(D)

a close business associate of a director, senior officer or control person of
the Company

[ X ]

 

(f)

if the Subscriber has checked one or more of boxes B, C or D in paragraph 6.1(d)
above, the director(s), senior officer(s), or control person(s) of the Company
with whom the Subscriber has the relationship is :

Mahmood Mawji, VP-Finance

 

(Fill in the name of each director. senior officer and control person which you
have the above-mentioned relationship with).

(g)

the Subscriber is not a U.S. Person;

(h)

the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person;

(i)

the Subscriber is resident in the jurisdiction set out under the heading “Name
and Address of Subscriber” on the signature page of this Subscription Agreement;

 

 


--------------------------------------------------------------------------------



- 6 -

 

 

(j)

the sale of the Shares to the Subscriber as contemplated in this Subscription
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Subscriber;

(k)

the Subscriber is acquiring the Shares for investment only and not with a view
to resale or distribution and, in particular, it has no intention to distribute
either directly or indirectly any of the Shares in the United States or to U.S.
Persons;

(l)

the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Shares as principal for the
Subscriber’s own account (except for the circumstances outlined in paragraph
6(o)), for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;

(m)

the Subscriber is not an underwriter of, or dealer in, the common shares of the
Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

(n)

the Subscriber (i) is able to fend for him/her/itself in the Subscription; (ii)
has such knowledge and experience in business matters as to be capable of
evaluating the merits and risks of its prospective investment in the Shares; and
(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment;

(o)

if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts:

 

(i)

the Subscriber has sole investment discretion with respect to each such account
and it has full power to make the foregoing acknowledgements, representations
and agreements on behalf of such account, and

 

(ii)

the investor accounts for which the Subscriber acts as a fiduciary or agent
satisfy the definition of an “Accredited Investor”, as the term is defined
Multilateral Instrument 45-103 adopted by the British Columbia Securities
Commission;

(p)

the Subscriber acknowledges that the Subscriber has not acquired the Shares as a
result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
any of the Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Shares; provided,
however, that the Subscriber may sell or otherwise dispose of any of the Shares
pursuant to registration of any of the Shares pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

(q)

the Subscriber is not aware of any advertisement of any of the Shares; and

 

(r)

no person has made to the Subscriber any written or oral representations:

 

 

(i)

that any person will resell or repurchase any of the Shares;

 

 

(ii)

that any person will refund the purchase price of any of the Shares;

 

(iii)

as to the future price or value of any of the Shares; or

 

(iv)

that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.

 

 


--------------------------------------------------------------------------------



- 7 -

 

 

7.

Acknowledgement and Waiver

7.1            The Subscriber has acknowledged that the decision to purchase the
Shares was solely made on the basis of publicly available information contained
in the Public Record. The Subscriber hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Subscriber might be entitled in connection with the
distribution of any of the Shares.

8.

Legending of Subject Shares

8.1            The Subscriber hereby acknowledges that that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Shares will bear legends in substantially the following form:

“THESE SHARES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF THE
SHARES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SHARES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.”

“Unless permitted under securities legislation, the holder of the securities
shall not trade the securities before the earlier of (i) the date that is 12
months and a day after the date the issuer first becomes a reporting issuer in
any of Alberta, British Columbia, Manitoba, Nova Scotia, Ontario, Quebec and
Saskatchewan, if the issuer is a SEDAR filer; and (ii) the date that is 12
months and a day after the later of (A) the distribution date, and (B) the date
the issuer became a reporting issuer in the local jurisdiction of the purchaser
of the securities that are the subject of the trade.”

 

8.2            The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Subscription Agreement.

9.

Costs

9.1            The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.

10.

Governing Law

10.1           This Subscription Agreement is governed by the laws of the
Province of British Columbia. The Subscriber, in its personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom it
is acting, irrevocably attorns to the jurisdiction of the courts of the Province
of British Columbia.

11.

Survival

11.1           This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.

12.

Assignment

 

12.1

This Subscription Agreement is not transferable or assignable.

 

 


--------------------------------------------------------------------------------



- 8 -

 

 

13.

Severability

13.1           The invalidity or unenforceability of any particular provision of
this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.

14.

Entire Agreement

14.1           Except as expressly provided in this Subscription Agreement and
in the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

15.

Notices

15.1           All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on page Error! Bookmark not defined. and notices to the
Company shall be directed to it at Service Air Group Inc., 5455 Airport Road
South, Richmond, British Columbia, V7B 1B5 Attention: Jag Dilon, Fax No. (604)
233-7030.

16.

Counterparts and Electronic Means

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.

17.

Delivery Instructions

 

17.1

The Subscriber hereby directs the Company to deliver the Share Certificates to:

 

***As per item 17.3

 

(name)

 

(address)

17.2           The Subscriber hereby directs the Company to cause the Shares to
be registered on the books of the Company as follows:

***As per item 17.3

(name)

 

(address)

17.3    Schedule of Subscriber(s), Full Legal Name, Address, Number of shares
subscribed for and purchase price :

 

Subscriber Name

Subscriber Address

Number of Shares

Purchase Price

Bebi Abadeen

#303-4181 Norfolk St Burnaby B.C. V5G 1E8

5,000

$5,000

Billy Lo

7322 Goleta Place Burnaby B.C. V5A 1S9

2,000

$2,000

Dave Evans

4807 47A Ave Delta B.C. V4K1T2

5,000

$5,000

Michael Whatley

1603-1033 Marinaside Cr Vancouver B.C. V6Z 3A3

1,000

$1,000

Stanley Van Eyk

10615 238th st Maple Ridge B.C. V2W 1E4

1,000

$1,000

Selina Van Eyk

10615 238th st Maple Ridge B.C. V2W 1E4

1,000

$1,000

Kin Wing Cheung

5665 College St Vancouver B.C. V5R 3Z6

5,000

$5,000

Quang Tu Tran

9920 Bates Rd Richmond B.C. V7A 1E4

3,000

$3,000

Larry Popil

9842 Waller Court Richmond B.C. V7E5S9

2,000

$2,000

Minh Tu Tran

9920 Bates Rd Richmond B.C. V7A 1E4

1,000

$1,000

Nasirdin Mohamed

9542 Dawson Cr Delta B.C. V4C 5H1

2,000

$2,000

 

 


--------------------------------------------------------------------------------



- 9 -

 

 

Bashir Hirjee

5751 Minoru Blvd Richmond B.C. V6X 2B1

2,000

$2,000

Deborah Leroux

#536-202nd Street Langley B.C. V2Z 1V7

5,000

$5,000

Parmjit Rai

733 East 54th ave Vancouver B.C. V5X 1L8

2,300

$2,300

Winkie Investments Ltd

4149 Cypress St Vancouver B.C. V6J 3P7

1,000

$1,000

Ajmal Gundhra

7219 124A street Surrey B.C. V3W 0S9

20,000

$20,000

Timothy Tucker

11692 Summit Cr. Delta B.C. V4E 2Z5

3,000

$3,000

Lloyd Ratsoy

2441 139th Street Surrey B.C. V4P 1S2

5,000

$5,000

Avtar Randhawa

#116-5880 Dover Cr Richmond B.C. V7C 5P5

3,500

$3,500

Farouk Mohamed

1329 Guildford Town Cenre Surrey B.C. V3R 7B7

3,000

$3,000

David Martino

9897 Rathburn Dr Burnaby B.C. V3J 7J4

1,200

$1,200

Chantel Conkin

6775 eustace Rd Sooke B.C. V0S 1N0

2,000

$2,000

Andrew Horsfall

10612 238th St Maple Ridge B.C. V2W 1E4

1,000

$1,000

Shelley Horsfall

10612 238th St Maple Ridge B.C. V2W 1E4

1,000

$1,000

Jolanta Radomski

6093 Sprott St Burnaby B.C. V5G 1T9

10,000

$10,000

Nicole Marie Anaka

4807 47A Ave Delta B.C. V4K1T2

10,000

$10,000

Total:

 

98,000

$98,000

 

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.

 

Subscriber Name

Signature(s)

Bebi Abadeen

/s/ Bebi Abadeen

Billy Lo

/s/ Billy Lo

Dave Evans

/s/ Dave Evans

Michael Whatley

/s/ Michael Whatley

Stanley Van Eyk

/s/ Stanley Van Eyk

Selina Van Eyk

/s/ Selina Van Eyk

Kin Wing Cheung

/s/ Kin Wing Cheung

Quang Tu Tran

/s/ Quang Tu Tran

Larry Popil

/s/ Larry Popil

Minh Tu Tran

/s/ Minh Tu Tran

Nasirdin Mohamed

/s/ Nasirdin Mohamed

Bashir Hirjee

/s/ Bashir Hirjee

Deborah Leroux

/s/ Deborah Leroux

Parmjit Rai

/s/ Parmjit Rai

Winkie Investments Ltd.

/s/ Brad R. Jefferson

Ajmal Gundhra

/s/ Ajmal Gundhra

Timothy Tucker

/s/ Timothy Tucker

Lloyd Ratsoy

/s/ Lloyd Ratsoy

Avtar Randhawa

/s/ Avtar Randhawa

Farouk Mohamed

/s/ Farouk Mohamed

David Martino

/s/ David Martino

Chantel Conkin

/s/ Chantel Conkin

Andrew Horsfall

/s/ Andrew Horsfall

Shelley Horsfall

/s/ Shelley Horsfall

Jolanta Radomski

/s/ Jolanta Radomski

Nicole Marie Anaka

/s/ Nicole Marie Anaka

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by SERVICE AIR GROUP INC.

DATED at, Richmond, the 21st day of March, 2006

 


--------------------------------------------------------------------------------



- 10 -

 

SERVICE AIR GROUP INC.

Per:

/s/ Mohammad Sultan (CFO)

 

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



- 11 -

 

EXHIBIT A

MULTILATERAL INSTRUMENT 45-103

ACCREDITED INVESTOR QUESTIONNAIRE

The purpose of this Questionnaire is to assure the Company that the undersigned
(the “Subscriber”) will meet certain requirements for the registration and
prospectus exemptions provided for under Multilateral Instrument 45-103 (“MI
45-103”), as adopted by the British Columbia Securities Commission and the
Alberta Securities Commission, in respect of a proposed private placement of
securities by the Company (the “Transaction”). The Company will rely on the
information contained in this Questionnaire for the purposes of such
determination.

The undersigned Subscriber covenants, represents and warrants to the Company
that:

1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;

2.

the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in MI 45-103) indicated below (please check the
appropriate box):

 

o

an individual who beneficially owns, or who together with a spouse beneficially
own, financial assets (as defined in MI 45-103) having an aggregate realizable
value that, before taxes but net of any related liabilities, exceeds
CDN.$1,000,000;

 

o

an individual whose net income before taxes exceeded CDN.$200,000 in each of the
two more recent years or whose net income before taxes combined with that of a
spouse exceeded $300,000 in each of those years and who, in either case, has a
reasonable expectation of exceeding the same net income level in the current
year;

 

o

an individual registered or formerly registered under the Securities Act
(British Columbia), or under securities legislation in another jurisdiction of
Canada, as a representative of a person or company registered under the
Securities Act (British Columbia), or under securities legislation in another
jurisdiction of Canada, as an adviser or dealer, other than a limited market
dealer registered under the Securities Act (Ontario);

 

o

a Canadian financial institution as defined in National Instrument 14-101, or an
authorized foreign bank listed in Schedule III of the Bank Act (Canada);

 

o

the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

 

o

an association under the Cooperative Credit Associations Act (Canada) located in
Canada;

 

o

a subsidiary of any company referred to in any of the foregoing categories,
where the company owns all of the voting securities of the subsidiary, except
the voting securities required by law to be owned by directors of that
subsidiary;

 

o

a person or company registered under the Securities Act (British Columbia), or
under securities legislation of another jurisdiction of Canada, as an adviser or
dealer, other than a limited market dealer registered under the Securities Act
(Ontario);

 

o

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a provincial pension commission or similar
regulatory authority;

 

 


--------------------------------------------------------------------------------



- 12 -

 

 

o

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in any of the foregoing categories in form and function;

o

the government of Canada or a province, or any crown corporation or agency of
the government of Canada or a province;

o

a municipality, public board or commission in Canada;

o

a national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency thereof;

o

a registered charity under the Income Tax Act (Canada);

o

a corporation, limited partnership, limited liability partnership, trust or
estate, other than a mutual fund or non-redeemable investment fund, that had net
assets of at least CDN.$5,000,000 as reflected on its most recently prepared
financial statements;

o

a mutual fund or non-redeemable investment fund that, in British Columbia,
distributes it securities only to persons or companies that are accredited
investors;

o

a mutual fund or non-redeemable investment fund that, in British Columbia,
distributes its securities under a prospectus for which a receipt has been
issued by the executive director of the British Columbia Securities Commission;
or

o

a person or company in respect of which all of the owners of interests, direct
or indirect, legal or beneficial, are persons or companies that are accredited
investors.

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Shares under relevant Legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________________, 2006.

 

 

If a Corporation, Partnership or Other Entity:

If an Individual:

 

 

 

Print or Type Name of Entity

Signature

 

 

Signature of Authorized Signatory

Print or Type Name

 

 

Type of Entity

 

 